Citation Nr: 0702809	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  97-27 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 t December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD).

In July 2002, the Board reopened the claim for service 
connection for PTSD.  In September 2003, the Board remanded 
the case for further evidentiary development.  In March 2006 
the Board again remanded the case for further evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).

In the March 2006 remand the Board found that the veteran's 
claimed PTSD stressors had been verified.  The Board noted 
that the veteran had been afforded a VA examination in 
February 2004.  However, the VA examiner could not make a 
determination at the time of a diagnosis of PTSD as the 
veteran had an active substance abuse problem, more 
specifically, a dependency on cocaine.  The examiner 
recommended that the veteran have a period of sobriety before 
"reapplying" for service connection for PTSD.  The Board 
ordered the AOJ to "contact the veteran and request him to 
indicate whether he is currently sober, that is, he has 
discontinued the use of cocaine, alcohol, and other illegal 
drugs."  If the veteran reported having been sober, a VA 
examination was to be scheduled.  The Board also ordered that 
the AOJ send the veteran a corrective VCAA notice which 
complied with the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that at the time of the March 2006 remand, 
the veteran was incarcerated.  In June 2006 the AOJ sent the 
veteran notification of the Board's remand requesting the 
necessary information and providing Dingess/Hartman notice to 
the veteran's last known address, the Arizona State Prison.  
A review of the record reveals that the notification was 
returned to the AOJ as undeliverable as the veteran was no 
longer in custody.  The Board further notes that there is no 
evidence of record that the AOJ made any further attempts to 
contact the veteran.  The AOJ did not try to contact the 
Arizona State Prison requesting a forwarding address, or in 
the alternative contact information for the parole office 
which may be in charge of the veteran.  Furthermore, the 
Board notes that the record contains an address for the 
veteran prior to his incarceration.  There is no evidence 
that the AOJ tried to contact the veteran at that address.  
Finally, the Board notes that in his original claim, the 
veteran listed that name and address of his brother as a 
point of contact.  There is no evidence in the record that 
the AOJ tried to locate the veteran through his brother.  The 
AOJ should make further attempts to contact the veteran in 
order to comply with the Board's remand of March 2006.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make further attempts 
to contact the veteran by reasonable means 
which may include, contacting the Arizona 
State Prison and requesting a forwarding 
address, contacting the parole office in 
charge of the veteran, sending the 
notification to the veteran's address 
prior to being incarcerating and/or 
contacting the veteran's brother listed in 
the original claim.  

2.  The AOJ should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

3.  The AOJ should request the veteran to 
indicate whether he is currently sober, 
that is, he has discontinued the use of 
cocaine, alcohol, and other illegal drugs.  
Only if he responds in the affirmative 
should the veteran be scheduled for a VA 
compensation examination.

4.  If the veteran responds in the 
affirmative to the request in the 
paragraph #2 of these remand instructions, 
then he should be afforded a VA 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of the veteran's 
current PTSD.  The claims folder must be 
sent to the examiner for review.  Please 
provide the examiner with the following 
instructions:

The veteran has reported an alleged in- 
service stressor consisting of witnessing 
dead/dismembered bodies of U.S. Marines 
that had been subjected to an enemy 
attack.  He apparently witnessed this 
event while riding as a guard in a water 
tanker.  The Board has made the 
determination that this stressor fits the 
circumstances of his service in Vietnam 
and, therefore, is considered 
corroborated.  A prior VA examiner opined 
that he was unable to provide a definitive 
determination on whether the veteran 
currently suffers with PTSD due to his 
substance abuse problem that also produced 
symptoms of anxiety. The veteran has 
informed VA that he is now sober.

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine whether 
the corroborated in-service stressor was 
sufficient to produce PTSD.  In this 
regard, the examiner is instructed to 
consider only the stressor identified by 
the Board as verified by the record.

A complete rationale must be given for any 
opinion expressed and the foundation for 
all conclusions should be clearly set 
forth.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



